Citation Nr: 0207081	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  99-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

(The underlying issue of service connection for PTSD, and the 
issues of whether there is new and material evidence to 
reopen a claim of service connection for a heart disorder, 
entitlement to service connection of a left shoulder 
disorder, and entitlement to service connection of residuals 
of a shell fragment wound of the right arm will be the 
subjects of a later decision by the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from October 5, 1946 to March 
30, 1948. 

This matter comes before the Board on appeal from a July 1998 
rating action by which the RO denied the veteran's request to 
reopen a previously denied claim of service connection for 
PTSD.  

Given the grant of the request to reopen, as outlined below, 
the Board is undertaking additional development of the 
evidence on the underlying question of service connection 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
By the same authority, the Board is undertaking additional 
development on the issues of whether there is new and 
material evidence to reopen the claim of service connection 
for a heart disorder, and service connection for a left 
shoulder disorder, and residuals of a shell fragment wound of 
the right arm.  When the development is completed, the Board 
will provide notice of the evidentiary development to the 
veteran as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the required notice and reviewing 
any responses by the veteran, the Board will prepare a 
separate decision addressing these issues.  



FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for PTSD in April 1994; the veteran did not 
initiate an appeal.  

2.  The evidence received since the April 1994 denial-by 
itself or in connection with the evidence previously 
assembled-is new, and so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he presently has PTSD, which 
resulted from events experienced in service, warranting a 
grant of service connection. 

In an April 1994 rating decision, the RO previously denied 
the veteran's claim of service connection for PTSD.  The 
veteran did not initiate an appeal, which means that the 
prior decision is now final.  38 C.F.R. §§ 20.302, 20.1103 
(1993).  Consequently, the Board can consider the merits of 
the present claim for service connection only if "new and 
material evidence" has been submitted since the time of the 
prior final adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2001).  The Board's jurisdiction to 
adjudicate the underlying claim de novo depends upon whether 
new and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has 

been offered, that is where the analysis must end.  Id.  
Further analysis beyond that question is neither required nor 
permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 
171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  Under § 3.156(a), evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, supra.  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The basis of the RO's April 1994 rating decision was that 
there was no evidence of PTSD.  The evidence of record at 
that time included the veteran's service medical records, 
which showed no complaints of, or treatment for, any 
psychiatric problems.  The RO appropriately notified the 
veteran regarding presenting additional evidence to 
substantiate the claim.  Thereafter, having received no 
additional evidence, the RO proceeded to render a decision on 
the claim.  

After that April 1994 rating decision, additional evidence 
was associated with the claims file, including the veteran's 
January 1998 claim relating that he wakes up at night because 
of what he saw in Austria while helping with death camp 
cleanup.  In addition, a PTSD questionnaire was furnished, in 
which the veteran indicated that 

he ran over a landmine in March 1947.  Private medical 
records from Dodge City Medical Center were also received.  
These show that in April 1993, an examiner reported an 
impression of "chronic stress/PTSD."  In November 1993, the 
examiner related that the veteran was still "fixated" on 
war trauma and reported having "ECT" (electroconvulsive 
treatment) at the time.  A January 1995 medical note shows 
complaints of mental distress related to World War II.  A 
March 1997 medical note indicates that the veteran was still 
"fixated" on events he experienced during World War II, but 
refused psychiatric referral.  

The report of a February 1998 VA examination was also added 
to the record.  It notes complaints of nervousness, an 
inability to sleep after watching war movies, and 
experiencing bad dreams.  The veteran related that the 
problems began when he underwent coronary bypass surgery.  
The veteran stated that he sometimes gets depressed, becomes 
irritable, forgets things, has difficulty concentrating, 
feels sad, and cries.  The veteran reports that during his 
service a jeep in which he was riding hit a landmine.  He 
also indicated that he received shock treatments while in an 
Army Hospital in Austria and he saw the death camp clean-ups.  
The veteran advised the examiner that he was in combat and 
dreamed of firefights.  A mental examination revealed a 
memory deficit.  The examiner diagnosed generalized anxiety 
disorder with panic attacks, nightmare disorder, cognitive 
disorder not otherwise specified with deficits in memory and 
concentration following coronary bypass surgery five years 
earlier, and a depressive disorder not otherwise specified.  

In his March 1999 substantive appeal, the veteran relates 
that his heart disorder and PTSD were caused by shock 
treatments while in the hospital at Linz, Austria.  He asks 
that these hospital records be located.  

The Board finds that the evidence associated with the claims 
file since the April 1994 rating decision is "new" in the 
sense that it tends to demonstrate a fact that was not shown 
when the RO decided the case in 1994, namely that the veteran 
presently has a disability.  38 C.F.R. § 3.156(a).  The Board 
also finds that the evidence is "material" in that it bears 
directly and substantially on the question of 

whether the veteran has PTSD-a specific matter under 
consideration.  Id.  The newly received Dodge City Medical 
Center note dated in April 1993 reflects a diagnosis of 
chronic stress or PTSD.  The Board recognizes that this 
evidence might be found to be of less evidentiary weight than 
a 1998 VA examination report that includes no diagnosis of 
PTSD, and which was prepared only after review of the claims 
file and examination of the veteran.  Nevertheless, in 
determining the propriety of reopening a claim previously 
denied, the Board focuses strictly on whether the proffered 
evidence is new and material.  Viewed in this light, the 
claim must be reopened.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett and Butler, supra.  Even the Veterans Claims 
Assistance Act of 2000 recognizes this.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).  Consequently, and because the 
veteran's claim has been reopened in this case, the Board 
finds no prejudice to the veteran in deciding this issue.  
Further action under the Veterans Claims Assistance Act of 
2000 will be accomplished as part of the development of the 
underlying claim of service connection.



								(Continued on Next 
Page)

ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To this extent only, the benefit sought on appeal 
is granted.



		
MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

